Case 3:19-cv-00381-RGJ-RSE Document 32 Filed 07/10/20 Page 1 of 2 PageID #: 107




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 GINA CURRY,                                   )       Case No: 3:19-cv-0381-RGJ-RSE
                                               )
                Plaintiff,                     )
                                               )       Judge: Rebecca Grady Jennings
 vs.                                           )
                                               )
 NORTON HEALTHCARE, INC.,                      )       Magistrate: Regina S. Edwards
                                               )
                                               )
                Defendant.                     )
                                               )

                      NOTICE OF SETTLEMENT AND REQUEST FOR
                            60-DAY ORDER OF DISMISSAL

        NOW INTO COURT comes Plaintiff, Gina Curry, through undersigned counsel, who

 represents that the parties have reached an agreement upon settlement terms in the above-captioned

 matter. Plaintiff requests that the Court enter a sixty (60) day order of dismissal cancelling any

 currently pending deadlines and conferences. Once the settlement documents have been

 consummated, the parties will file a Stipulation of Dismissal within sixty (60) days of this request.

        Dated, this the 10th day of July, 2020.

 Respectfully Submitted,

 By:/s/ Andrew D. Bizer                                    HICKS & FUNFSINN, PLLS
 BIZER & DEREUS, LLC                                       Attorneys for Plaintiff
 Attorneys for Plaintiff                                   Joshua D. Hicks
 Andrew D. Bizer (LA # 30396)                              Gregory M. Funfsinn
 andrew@bizerlaw.com                                       431 S. Broadway, Suite 331
 Garret S. DeReus (LA # 35105)                             Lexington, KY 40508
 gdereus@bizerlaw.com                                      T: 859-286-5631
 3319 St. Claude Ave.                                      F: 859-787-0514
 New Orleans, LA 70117                                     josh@hfkylawyers.com
 T: 504-619-9999; F: 504-948-9996                          greg@hfkylawyers.com
Case 3:19-cv-00381-RGJ-RSE Document 32 Filed 07/10/20 Page 2 of 2 PageID #: 108




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 10th day of July 2020, a true and correct copy of the

 foregoing has been furnished by ECF filing to all counsel of record.

                                                             By:/s/ Andrew D. Bizer
                                                                   ANDREW D. BIZER
